Curia, per O’Neall, J.
We are satisfied that the words used by the defendant to the plaintiff’s wife, were properly in evidence. They were in reply to the notice given by her for her husband, that he must desist from the use of the way. They showed his revengeful, malicious disposition, towards the plaintiff, and therefore gave character to the act subsequently done;
The instructions of the Judge to the jury were very proper.
The verdict of the jury upon the facts seems to us to be as we should have found. The defendant’s trespass was a most high-handed and violent one, and for such an act a jury could hardly find any verdict which we should think to be excessive.
The motion is dismissed.